       Case 4:20-cv-00118-DPM Document 23 Filed 06/17/20 Page 1 of 4




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

NIKKI VANHORN; STORME HASKINS;
WHITTNEY MITCHELL; DAMIEN
MITCHELL; and DEAN MORRISON,
Each Individually and on Behalf of
All Others Similarly Situated                                PLAINTIFFS

v.                        No. 4:20-cv-118-DPM

COMMUNITY BUILDERS,
INCORPORATED; CBI HOME
IMPROVEMENTS; and GREG WOLTER                             DEFENDANTS

                                 ORDER
     According to Greg Wolter, its owner and CEO, Community
Builders offers affordable, high-quality remodeling solutions to
homeowners. CBI Home Improvements is supposedly a related entity.
Siding and roofing seem to be mainstays for this business. Vanhorn
and the other plaintiffs say they worked for Community Builders, CBI,
and Wolter. Some folks were canvassers, displaying the company's
products to potential clients, while others were in a call center, helping
customers, contractors, and prospects. The workers were paid hourly.
They say they worked more than forty hours a week, were not paid for
their overtime, and got shorted on bonuses. They also say that, in the
last three years, there were more than ten canvassers and ten call center
employees in Arkansas and Oklahoma who were underpaid in the
      Case 4:20-cv-00118-DPM Document 23 Filed 06/17/20 Page 2 of 4



same way.    The workers move to conditionally certify a collective
action. Community Builders, CBI, and Wolter oppose certification. The
employers make several points: they have a clear and strictly enforced
time-keeping policy; they pay their workers for all their time on the
clock; and there's no practice or policy to shave time in the ways
alleged.
     All material circumstances considered, the workers have made
the modest factual showing required under the fairly lenient legal
standard. Helmert v. Butterball, LLC, 2009 WL 5066759 at *3 (E.D. Ark.
15 Dec. 2009); Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941,
944-45 (W.D. Ark. 2003).     Vanhorn and the others were similarly
situated. Even though they had two different jobs, they worked under
the same hourly /bonus pay structure. Plus, they allege that they were
affected in the same basic ways.        Smith v. Frac Tech Services, LLC,
No. 4:09-cv-679-JLH, Doc. 65 (E.D. Ark. 24 Nov. 2009). Because all the
declarations are from Arkansawyers, who say they know about the
employers' practices in Arkansas, the Court declines to include
Oklahoma workers in the group. The pay structure was the same in
both places. But the workers haven't offered evidence that the same
kind of problems existed in the employers' Oklahoma operation.
Dandison    v.   Hank's    Furniture,     Inc.,   No.   4:15-cv-62-DPM,
2015 WL 2354032 at *1 (E.D. Ark.15 May 2015). The Court also declines
the employers' request to carve out part-time employees from the

                                  -2-
      Case 4:20-cv-00118-DPM Document 23 Filed 06/17/20 Page 3 of 4




group. That cut risks eliminating workers who may have crossed the
forty-hour mark.     The Court therefore conditionally certifies the
following group:
     All current and former call center personnel and canvassers
     who worked for Community Builders, Inc., CBI Home
     Improvements, and Greg Wolter, and were paid an hourly
     rate, at any time since 4 February 2017.

The employers must provide plaintiffs' counsel (on an electronic
spreadsheet) a list of names, addresses, and e-mail addresses of group
members.
     The notice, consent form, email, and follow-up notice are
approved with tweaks. Doc. 11-1, Doc. 11-2, Doc. 11-3, Doc. 11-4 &
Doc. 11-5. Update the group description. Delete the dash in "hourly
paid" each time that phrase appears. Plaintiffs' counsel must send the
notice by regular mail with a follow-up notice by e-mail, as the
employers propose. Texts are not necessary. The employers must also
post the notice at the Arkansas call center and any other company
location in Arkansas where the canvassers are based.             Here's the
schedule:
   • Community Builders, CBI,
     and Wolter produce spreadsheet                26 June 2020

   • Notice period opens                           1 July 2020
   • Opt-in period closes                          1 October 2020

                              *     *     *
                                  -3-
 Case 4:20-cv-00118-DPM Document 23 Filed 06/17/20 Page 4 of 4




Motion, Doc. 11, granted as modified.
So Ordered.


                                             v
                            D.P. Marshall Jr.
                            United States District Judge




                              -4-
